Citation Nr: 0940180	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
upper extremity peripheral neuropathy.

2.  Entitlement to an initial compensable rating for left 
upper extremity peripheral neuropathy.


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board notes that, in response to the June 2008 
supplemental statement of the case, the Veteran submitted a 
VA Form 9 in July 2008 in which he requested a Travel Board 
hearing; however, in a subsequent statement also received in 
July 2008, he clarified that he wanted a Board hearing in 
Washington, D.C.  Therefore, he was scheduled for his 
requested hearing in Washington, D.C., in October 2009.  
Prior to his hearing; however, the Veteran indicated in a 
July 2009 statement that he no longer desired to have a Board 
hearing and wished for the Board to make a decision on the 
appellate record.  Therefore, the Board finds that the 
Veteran's request for a hearing is withdrawn.  38 C.F.R. §§ 
20.702(e); 20.704(e) (2009).

The Board also observes that, subsequent to the issuance of 
the June 2008 supplemental statement of the case, the Veteran 
submitted additional private treatment records.  No waiver 
was received in connection with such evidence.  When the 
Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless such 
consideration is waived.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).  However, evidence is not pertinent if it has no 
bearing on the issue on appeal.  38 C.F.R. § 20.1304(c).  
Here, the private treatment records are negative, with the 
exception of noting a diagnosis of peripheral neuropathy, for 
any complaints or findings regarding the issues on appeal.  
Therefore, the Board finds that the additional evidence has 
no bearing on the appellate issues because it is either 
irrelevant to the instant claims or duplicative of the 
evidence already considered by the AOJ.  Therefore, the Board 
may proceed with a decision without prejudice to the Veteran.  
38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  Right upper extremity peripheral neuropathy is manifested 
by subjective complaints of arthralgia, occasional 
paresthesias in the fingers, and flare-ups of numbness, 
without objective evidence of neurologic, motor, sensation, 
strength, or joint impairment.

2.  Left upper extremity peripheral neuropathy is manifested 
by subjective complaints of arthralgia, occasional 
paresthesias in the fingers, and flare-ups of numbness, 
without objective evidence of neurologic, motor, sensation, 
strength, or joint impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right 
upper extremity peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8716 (2009).  

2.  The criteria for an initial compensable rating for left 
upper extremity peripheral neuropathy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8716 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect 
to the propriety of the initially assigned ratings for his 
peripheral neuropathy of the bilateral upper extremities from 
the original grant of service connection.  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 
(May 5, 2004).  In addition, the Board notes that the Court 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the Veteran's service connection claims were granted and 
initial ratings were assigned in the rating decision on 
appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice 
is required because the purpose that the notice is intended 
to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, the Veteran was 
provided with VA examinations in August 2005 in order to 
adjudicate his pending claims.  In this regard, the Board 
notes that such examinations were administered primarily to 
address his hypertension and diabetes mellitus; however, the 
Board concludes that the findings relevant to his bilateral 
upper extremity peripheral neuropathy adequately addresses 
the rating criteria for such disabilities.  Moreover, the 
Veteran has not argued that the examinations are inadequate 
for rating purposes or are deficient in any other manner.  

The Board observes that, while the Veteran was last examined 
approximately four years ago, he has not alleged, and the 
objective evidence does not indicate, an increase in severity 
of his service-connected bilateral upper extremity peripheral 
neuropathy since August 2005.  VA's General Counsel has held 
that the Board is not required to remand a claim solely 
because of the passage of time since an otherwise adequate 
examination report was prepared.  Rather, an examination 
which was adequate for purposes of determination of the claim 
by the AOJ will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the Board finds 
that a remand for another examination is not necessary and 
the claims may be decided based on the evidence of record.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibits symptoms that would warrant different 
evaluations during the course of the appeal, the assignment 
of staged ratings is appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's right and left upper extremity peripheral 
neuropathy are each currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8716.  The Veteran contends that he is entitled to 
initial compensable ratings because such disabilities are 
more severe than the currently assigned evaluations.  

Cranial or peripheral neuralgia, which is characterized 
usually by a dull and intermittent pain of typical 
distribution so as to identify the nerve, is be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Under the relevant criteria for evaluating the ulnar nerve, 
mild incomplete paralysis of the ulnar nerve warrants a 10 
percent rating for both the dominant and non-dominant 
extremity, and moderate incomplete paralysis warrants a 
rating of 30 percent for the dominant extremity and 20 
percent for the non-dominant extremity.  38 C.F.R. § 4.124a; 
Diagnostic Codes 8516, 8616, 8716.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  

The Board observes that the words slight, moderate and severe 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 
§ 4.6.

The Veteran's bilateral upper extremity peripheral neuropathy 
is manifested by subjective complaints of arthralgia, 
occasional paresthesias in the fingers, and flare-ups of 
numbness, without objective evidence of neurologic, motor, 
sensation, strength, or joint impairment. 

Specifically, private treatment records dated from May 2001 
to December 2003 show that the Veteran was being followed for 
peripheral neuropathy.  On examination, his extremities 
revealed no muscle atrophy, joint effusions, cyanosis, 
clubbing, or edema.  Such were nontender and his pulses were 
intact.  He had normal range of movement.  Additionally, upon 
neurological examination, the Veteran's cranial nerves were 
intact and his gait was normal.  His deep tendon reflexes 
were normal throughout and his muscle strength was 5/5 
throughout.  The Veteran's sensation was intact with the 
exception of  bilateral sensory neuropathy of the feet with 
numbness and tingling.  No subjective complaints or objective 
abnormalities with respect to his upper extremities were 
noted.  

In a February 2002 private treatment record, it was noted 
that the Veteran complained of intermittent pain and 
discomfort in his left upper extremity.  He reported no 
numbness or tingling in the extremity.  Upon examination, his 
left upper extremity revealed maximal tenderness over the 
dorsum of the radiocarpal joint at the level of the 
scapholunate interval.  A one centimeter subcutaneous mass 
over the proximal dorsal antebrachium was also noted.  There 
was no palpable carpal instability.  Scaphoid shift test was 
negative.  The Veteran exhibited normal wrist and elbow range 
of motion.  Two point discrimination measured 5 millimeters 
in all digit pulps.  He had intact APB and FDI motor 
function.  There was no intrinsic muscle atrophy.  X-rays 
were normal.  The impression was probable occult left wrist 
dorsal carpal ganglion cyst and probable benign lipoma left 
antebrachium.  In March 2002, the Veteran had normal wrist 
and elbow range of motion and neurologic function was normal.

An October 2003 VA treatment record reflects that the Veteran 
had mild peripheral neuropathy.  Upon a review of systems, 
the Veteran reported arthralgia and occasional paresthesias 
in the fingers, without localized weakness.  On physical 
examination, the Veteran had full range of motion in his 
extremities and peripheral pulses were palpable.  Cranial 
nerves were grossly intact.  Strength and sensation were 
symmetric and within normal limits.  The Veteran had brisk 
reflexes throughout, his gait was normal, and there was no 
ataxia.  In April 2004 and November 2004, VA treatment 
records reflect that, upon a review of systems, the Veteran 
reported no focal weakness or paresthesias.  

An August 2005 VA hypertension examination revealed 
complaints of flare-ups of upper extremity numbness down the 
radial aspect of the Veteran's arm and wrist.  Such did not 
affect his range of motion.   Upon examination, he had intact 
sensation of his upper extremities.  The Veteran's joint 
function was intact for his wrists, shoulders, and elbows.  

An August 2005 VA diabetes mellitus examination reflects 
complaints of numbness involving the Veteran's right and left 
thumbs and the medial portion of his upper extremities.  Upon 
neurologic examination, sensation was intact to light touch, 
except over the bottoms of his feet where it was diminished.  
It was noted that the Veteran had diabetes mellitus with 
complications including peripheral neuropathy.

Based on the preceding evidence, the Board finds that the 
Veteran is not entitled to compensable ratings for his 
bilateral upper extremity peripheral neuropathy.  
Specifically, while the record reveals subjective sensory 
complaints such as arthralgia, occasional paresthesias in the 
fingers, and flare-ups of numbness, there is no objective 
evidence of neurologic, motor, sensation, strength, or joint 
impairment.  Moreover, upon physical examination, no 
abnormalities attributable to the Veteran's bilateral 
peripheral neuropathy have been noted.  Therefore, in the 
absence of objective evidence of mild incomplete paralysis of 
the bilateral ulnar nerves, the Veteran is not entitled to 
initial compensable ratings for his bilateral upper extremity 
peripheral neuropathy.  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected bilateral upper extremity peripheral neuropathy; 
however, the Board finds that his symptomatology has been 
stable throughout the appeal period.  Therefore, assigning 
staged ratings for such disabilities is not warranted.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected 
disabilities with the established criteria found in the 
rating schedule.  As discussed in detail previously, the 
Veteran's bilateral upper extremity peripheral neuropathy 
symptomatology is fully addressed by the rating criteria 
under which such disabilities are rated.  There are no 
additional symptoms of such disabilities that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his bilateral upper 
extremity peripheral neuropathy.  As such, the Board finds 
that the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Moreover, to the extent that 
the Veteran's disabilities may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  As such, the Board finds that there are no attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record.  
Specifically, the Veteran has not alleged unemployability and 
the evidence of record fails to demonstrate unemployability.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

















	(CONTINUED ON NEXT PAGE)


The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claims for compensable 
ratings for his bilateral upper extremity peripheral 
neuropathy.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal and his initial rating 
claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 
4.7.


ORDER

An initial compensable rating for right upper extremity 
peripheral neuropathy is denied.

An initial compensable rating for left upper extremity 
peripheral neuropathy is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


